

Exhibit 10.90


Restricted Stock Award Terms
under the
Chubb Limited 2016 Long-Term Incentive Plan
The Participant has been granted a Restricted Stock Award by Chubb Limited (the
“Company”) under the Chubb Limited 2016 Long-Term Incentive Plan (the “Plan”).
The Restricted Stock Award shall be subject to the following Restricted Stock
Award Terms:
1. Terms of Award. The following words and phrases used in these Restricted
Stock Award Terms shall have the meanings set forth in this paragraph 1:
(a)
The “Participant” is the individual recipient of the Restricted Stock Award on
the specified Grant Date.

(b)
The “Grant Date” is (Insert Date)

(c)
The number of “Covered Shares” shall be that number of shares of Stock awarded
to the Participant on the Grant Date as reflected in the corporate records and
shown in the Record-Keeping System in the Participant’s individual account
records.

Other words and phrases used in these Restricted Stock Award Terms are defined
pursuant to paragraph 9 or elsewhere in these Restricted Stock Award Terms.
2. Restricted Period. Subject to the limitations of these Restricted Stock Award
Terms, the “Restricted Period” for each Installment of Covered Shares of the
Restricted Stock Award shall begin on the Grant Date and end as described in the
following schedule (but only if the Date of Termination has not occurred before
the end of the Restricted Period):
INSTALLMENT
RESTRICTED
PERIOD WILL
END ON:
¼ of Covered Shares
One year anniversary of the Grant Date
¼ of Covered Shares
Two year anniversary of the Grant Date
¼ of Covered Shares
Three year anniversary of the Grant Date
¼ of Covered Shares
Four year anniversary of the Grant Date



The Restricted Period shall end prior to the date specified in the foregoing
schedule to the extent set forth below:
(a)
For Installments as to which the Restricted Period has not ended prior to the
Date of Termination, the Restricted Period for such Installments shall end upon
the Participant’s Date of Termination, if the Date of Termination occurs by
reason of the Participant’s death.

(b)
For Installments as to which the Restricted Period has not ended prior to the
Date of Termination, the Restricted Period for such Installments shall end upon
the Participant’s






--------------------------------------------------------------------------------




Date of Termination, if the Date of Termination occurs by reason of the
Participant’s Long-Term Disability.
(c)
For Installments as to which the Restricted Period has not ended prior to the
date of a Change in Control, the Restricted Period for such Installments shall
end upon a Change in Control, provided that such Change in Control occurs on or
before the Date of Termination.

3. Transfer and Forfeiture of Shares. Except as otherwise determined by the
Committee in its sole discretion, the Participant shall forfeit the Installments
of the Covered Shares as of the Participant’s Date of Termination, if such Date
of Termination occurs prior to the end of the Restricted Period which applies to
those Installments. If the Participant’s Date of Termination has not occurred
prior to the last day of the Restricted Period with respect to any Installment
of the Covered Shares, then, at the end of such Restricted Period, that
Installment of Covered Shares shall be transferred to the Participant free of
all restrictions.
4. Withholding. All deliveries and distributions under These Restricted Stock
Award Terms are subject to withholding of all applicable taxes. At the election
of the Participant, and subject to such rules and limitations as may be
established by the Committee from time to time, such withholding obligations may
be satisfied through the surrender of shares of Stock which the Participant
already owns, or to which the Participant is otherwise entitled under the Plan;
provided, however, that such shares may be used to satisfy not more than the
Company’s minimum statutory withholding obligation (based on minimum statutory
withholding rates for Federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income).
5. Transferability. Except as otherwise provided by the Committee, the
Restricted Stock Award may not be sold, assigned, transferred, pledged or
otherwise encumbered during the Restricted Period.
6. Dividends. The Participant shall not be prevented from receiving dividends
and distributions paid on the Covered Shares of Restricted Stock merely because
those shares are subject to the restrictions imposed by these Restricted Stock
Award Terms and the Plan; provided, however that no dividends or distributions
shall be payable to or for the benefit of the Participant with respect to record
dates for such dividends or distributions for any Covered Shares occurring on or
after the date, if any, on which the Participant has forfeited those shares.
7. Voting. The Participant shall not be prevented from voting the Restricted
Stock Award merely because those shares are subject to the restrictions imposed
by these Restricted Stock Award Terms and the Plan; provided, however, that the
Participant shall not be entitled to vote Covered Shares with respect to record
dates for any Covered Shares occurring on or after the date, if any, on which
the Participant has forfeited those shares.
8. Deposit of Restricted Stock Award. Each certificate issued in respect of the
Covered Shares awarded under these Restricted Stock Award Terms shall be
registered in the name of the Participant and shall be deposited in a bank
designated by the Committee.


    

--------------------------------------------------------------------------------




9. Definitions. For purposes of these Restricted Stock Award Terms, words and
phrases shall be defined as follows:
(a)
Change in Control. The term “Change in Control” shall be defined as set forth in
the Plan.

(b)
Date of Termination. A Participant’s “Date of Termination” means, with respect
to an employee, the date on which the Participant’s employment with the Company
and Related Companies terminates for any reason, and with respect to a Director,
the date immediately following the last day on which the Participant serves as a
Director; provided that a Date of Termination shall not be deemed to occur by
reason of a Participant’s transfer of employment between the Company and a
Related Company or between two Related Companies; further provided that a Date
of Termination shall not be deemed to occur by reason of a Participant’s
cessation of service as a Director if immediately following such cessation of
service the Participant becomes or continues to be employed by the Company or a
Related Company, nor by reason of a Participant’s termination of employment with
the Company or a Related Company if immediately following such termination of
employment the Participant becomes or continues to be a Director; and further
provided that a Participant’s employment shall not be considered terminated
while the Participant is on a leave of absence from the Company or a Related
Company approved by the Participant’s employer.

(c)
Director. The term “Director” means a member of the Board, who may or may not be
an employee of the Company or a Related Company.

(d)
Long-Term Disability. A Participant shall be considered to have a “Long-Term
Disability” if the Participant is determined to be eligible for long-term
disability benefits under the long-term disability plan in which the Participant
participates and which is sponsored by the Company or a Related Company; or if
the Participant does not participate in a long-term disability plan sponsored by
the Company or a Related Company, then the Participant shall be considered to
have a “Long-Term Disability” if the Committee determines, under standards
comparable to those of the Company’s long-term disability plan, that the
Participant would be eligible for long-term disability benefits if he or she
participated in such plan.

(e)
Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in these
Restricted Stock Award Terms.

10. Heirs and Successors. These Restricted Stock Award Terms shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company’s assets and
business. If any benefits deliverable to the Participant under these Restricted
Stock Award Terms have not been delivered at the time of the Participant’s
death, such benefits shall be delivered to the Designated Beneficiary, in
accordance with the provisions of these Restricted Stock Award Terms and the
Plan. The “Designated Beneficiary”


    

--------------------------------------------------------------------------------




shall be the beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee in such form and at such time as the Committee
shall require. If a deceased Participant fails to designate a beneficiary, or if
the Designated Beneficiary does not survive the Participant, any rights that
would have been exercisable by the Participant and any benefits distributable to
the Participant shall be distributed to the legal representative of the estate
of the Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the complete
distribution of benefits to the Designated Beneficiary under these Restricted
Stock Award Terms, then any benefits distributable to the Designated Beneficiary
shall be distributed to the legal representative of the estate of the Designated
Beneficiary.
11. Administration. The authority to manage and control the operation and
administration of these Restricted Stock Award Terms shall be vested in the
Committee, and the Committee shall have all powers with respect to these
Restricted Stock Award Terms as it has with respect to the Plan. Any
interpretation of these Restricted Stock Award Terms by the Committee and any
decision made by it with respect to these Restricted Stock Award Terms are final
and binding on all persons.
12. Plan and Corporate Records Govern. Notwithstanding anything in these
Restricted Stock Award Terms to the contrary, these Restricted Stock Award Terms
shall be subject to the terms of the Plan, a copy of which may be obtained by
the Participant from the office of the Secretary of the Company; and these
Restricted Stock Award Terms are subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan. Notwithstanding anything in the Restricted Stock Award Terms to the
contrary, in the event of any discrepancies between the corporate records
regarding this award and the Record-Keeping System, the corporate records shall
control.
13. Clawback Policy. Notwithstanding anything in these Restricted Stock Award
Terms to the contrary, in consideration for the receipt of this Award, the
Participant agrees and acknowledges that the Participant’s rights with respect
to this Restricted Stock Award and any other award granted to the Participant
shall be subject to the terms of the Chubb Limited Clawback Policy as amended
from time to time.
14. Solicitation Activity.
(a)
In light of Participant’s obligations to the Company (references in this
paragraph 14 to the “Company” include the Company’s Subsidiaries) and exposure
in the course of Participant’s duties to confidential information and customers
of the Company, during the term of Participant’s employment and for one year
following Participant’s Date of Termination (the “Non-Solicit Period”),
Participant will not directly or indirectly:

(i)
solicit, or accept insurance or reinsurance business from, any customer, agent
or broker of the Company: (x) that, within one year preceding the Date of
Termination, had business communications with Participant or with any person
directly or indirectly managed by Participant; or (y) about which Participant
had



    

--------------------------------------------------------------------------------




access to confidential information within one year preceding the Date of
Termination;
(ii)
solicit or hire any employee of the Company to work for any other individual or
entity; or

(iii)
breach the terms of any confidentiality, non-solicitation or non-competition
agreement between the Participant and the Company.

(b)
Participant hereby acknowledges that this paragraph 14 contains provisions that:
(i) do not impose a greater restraint than is necessary to protect the goodwill
or other business interests of the Company; (ii) contain reasonable limitations
as to time and scope of activity to be restrained; (iii) are not harmful to the
general public; and (iv) are not unduly burdensome to Participant.  In
consideration of this Award and in light of Participant’s education, skills and
abilities, Participant agrees that he or she will not assert that, and it should
not be considered that, any provisions of this paragraph 14 otherwise are void,
voidable or unenforceable or should be voided or held unenforceable.

(c)
Participant acknowledges and agrees that any failure to comply with any of the
terms of this paragraph 14 will irreparably harm the Company for which money
damages will be an inadequate remedy. Participant agrees that the Company will
have the right to enforce this paragraph 14 in any court of equity to obtain
injunctive relief without the posting of a bond and without proof of actual
damages. Participant agrees that the foregoing rights and remedies of Company
shall be in addition to, and not in lieu of, any other remedies available to the
Company at law or in equity.

(d)
The Non-Solicit Period will be tolled for any period during which Participant is
in violation of any provision of this paragraph 14.

15. Not An Employment Contract. The Restricted Stock Award will not confer on
the Participant any right with respect to continuance of employment or other
service with the Company or any Related Company, nor will it interfere in any
way with any right the Company or any Related Company would otherwise have to
terminate or modify the terms of such Participant’s employment or other service
at any time. These Restricted Stock Award Terms are not intended to and do not
supersede the terms of any previous agreement between the Participant and the
Company or a Subsidiary.
16. Notices. Any written notices provided for in these Restricted Stock Award
Terms or the Plan shall be in writing and shall be deemed sufficiently given if
either hand delivered or if sent by fax or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to the Participant, at the Participant’s address
indicated by the Company’s records, or if to the Company, at the Company’s
principal executive office.
17. Fractional Shares. In lieu of issuing a fraction of a share, resulting from
an adjustment of the Restricted Stock Award pursuant to paragraph 5.2(f) of the
Plan or otherwise,


    

--------------------------------------------------------------------------------




the Company will be entitled to pay to the Participant an amount equal to the
fair market value of such fractional share.
18. Amendment. These Restricted Stock Award Terms may be amended in accordance
with the provisions of the Plan, and may otherwise be amended by written
agreement of the Participant and the Company without the consent of any other
person.
IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.
CHUBB LIMITED

By:                     
Its:                     


    